     Case 2:07-cr-00549-JCJ Document 1096 Filed 12/02/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

          v.

ANTHONY BALLARD                              NO.   07-549-10


                               O R D E R


     AND NOW, this   2nd      day of   December      , 2020, upon

consideration of Defendant’s Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 1085), the

government’s response thereto (Doc. No. 1091), and Defendant’s

reply to the government’s response (Doc. No. 1094), it is hereby

ORDERED that the Motion is GRANTED.

     The Court has considered the factors listed in 18 U.S.C. §

3553(a) and the policy statements issued by the Sentencing

Commission, to the extent they are applicable, and finds that

Mr. Ballard has presented “extraordinary and compelling reasons”

justifying a reduction in his sentence.

     Mr. Ballard’s term of imprisonment is hereby reduced to the

time he has already served.     He shall be released from the

custody of the Bureau of Prisons (FCI Miami) within fourteen

days, allowing for the verification of the defendant’s residence

and/or establishment of a release plan, to make appropriate

travel arrangements, and to ensure the defendant’s safe release.
     Case 2:07-cr-00549-JCJ Document 1096 Filed 12/02/20 Page 2 of 2




     Upon his release from custody, Mr. Ballard shall begin

serving a ten-year term of supervised release previously imposed

by the Court and shall contact the U.S. Probation Office within

24 hours of his release and follow its instructions.



                                       BY THE COURT:


                                       s/ J. Curtis Joyner


                                       J. CURTIS JOYNER, J.
